Citation Nr: 1746057	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  13-28 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to the service connected disability of type II diabetes mellitus 

2.  Entitlement to service connection for lower back injury.

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to the service connected disability of type II diabetes mellitus.

4.  Entitlement to service connection for left arm peripheral neuropathy to include as secondary to the service connected disability of type II diabetes mellitus.

5.  Entitlement to service connection for right arm peripheral neuropathy to include as secondary to the service connected disability of type II diabetes mellitus.


REPRESENTATION

The Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Foster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to January 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

A video conference hearing was held before the undersigned Veterans Law Judge (VLJ) in June 2017.  A transcript of the hearing is of record.

The issues of (1) entitlement to service connection for hypertension, to include as secondary to the service connected disability of type II diabetes mellitus, (2) entitlement to service connection for erectile dysfunction, to include as secondary to the service connected disability of type II diabetes mellitus, (3) entitlement to service connection for left arm peripheral neuropathy to include as secondary to the service connected disability of type II diabetes mellitus, and (4) entitlement to service connection for right arm peripheral neuropathy to include as secondary to the service connected disability of type II diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

In July 2017, prior to the promulgation of a Board decision, the Veteran requested that his appeal regarding the issue of entitlement to service connection for a lower back injury be withdrawn.


CONCLUSION OF LAW

The criteria for the withdrawal of the appeal regarding the issue of entitlement to service connection for a low back injury have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In correspondence received in July 2017, the Veteran expressed his intent to withdraw the appeal regarding the issue of entitlement to service connection for lower back injury.  He expressly stated "I am withdrawing my low back condition."  This was reiterated at the June 2017 video conference hearing before the undersigned VLJ.  The Board finds that the intention of the Veteran to withdraw this issue before the Board is clear.  Thus, there are no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to consider an appeal in these matters and they are dismissed.


ORDER

The issue of entitlement to service connection for lower back injury is dismissed.


REMAND

The Board finds that additional development is necessary prior to final adjudication of the Veteran's claim.  First, at the June 2017 video conference hearing held before the undersigned, the Veteran indicated that he had been receiving treatment at the VA as recently as the week prior, and had other upcoming treatments scheduled.  These treatment records have not been associated with the claim file and the Board will remand to obtain them.

In addition, during the June 2017 hearing, the Veteran stated that he was told by his treating physician that his erectile dysfunction came after he was diagnosed with type II diabetes mellitus.  The VA examiner in December 2010, however, opined that the Veteran's erectile dysfunction predated his diabetes. Similarly, during the hearing the Veteran stated that his hypertension was diagnosed with his type II diabetes mellitus and that his treating physician informed him that it was due to type II diabetes mellitus.  The Board will remand to obtain an opinion clarifying whether the Veteran's erectile dysfunction and hypertension were caused or aggravated by his type II diabetes mellitus.

In regards to the Veteran's peripheral neuropathy, the Veteran was afforded an examination in November 2016, at which time the examiner found that there was no peripheral neuropathy of the upper extremities.  However, at the hearing, the Veteran testified that since that time, he is starting to drop things and feel tingling in these extremities.  A new VA examination is needed.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claim file any outstanding VA treatment records.

2.  After completion of the above development, obtain a new medical opinion to determine the etiology of the Veteran's erectile dysfunction and hypertension.  If necessary, schedule the Veteran for an appropriate examination.  The examiner should be provided a copy of the claim file and note review of the file in any subsequent report.  The examiner is asked to provide an opinion as to the following:

Whether it is at least as likely as not that the Veteran's erectile dysfunction was caused by or aggravated by his service-connected type II diabetes mellitus.

A full rationale for any opinion(s) rendered must be provided. 

3.  After completion of (1) above, schedule the Veteran for the appropriate VA examination to address his claimed right and left arm peripheral neuropathy.  The examiner should be provided a copy of the claim file and note review of the file in any subsequent report.  The examiner is asked to provide an opinion as to the following:

The examiner is asked to provide a diagnosis or note if there is none.  If there is a diagnosis, the examiner is asked to provide an opinion as to whether it is at least as likely as not that the Veteran's peripheral neuropathy of the right and left arm was caused by or aggravated by his service-connected type II diabetes mellitus.

A full rationale for any opinion(s) rendered must be provided.

If upon completion of the above action the appeal remains denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


